DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/26/2021 has been entered. Claims 14-15 and 17 have been canceled. Claims 16, 19-20, and 23-25 have been amended and are hereby entered. Applicant’s amendments to the Abstract, Drawings, Specification, and Claims have overcome the previously set for objections in the Final Office Action dated 05/26/2021. Claims 16 and 18-26 are currently pending and have been examined. 
Allowable Subject Matter
Claims 16 and 18-26 are allowed.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Dependent claim 20 line 2 reads: “a lubricant”, replace with - - the lubricant - -. 
Dependent claim 24 line 3 reads: “said shoulder should when”, remove the recitation of should so that it reads - - said shoulder when - -.
Authorization for this examiners amendment was given during a phone call with Attorney Steven Hurles (69478) on 08/06/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAH/             Examiner, Art Unit 3678   

/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678